DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-21 have been reviewed and are under consideration by this office action.
	
Notice to Applicant
The following is a Final Office action. In response to Examiner’s Non- Final Rejection of 10/22/2020, Applicant, on 04/16/2021, amended claims. Claims 1-21 are pending in this application and have been rejected below. Claims 19-21 have been added.
Response to Amendment
Applicant’s amendments are received and acknowledged.
The amended claims overcome the objections and are therefore withdrawn.
The Examiner further notes the amended claims facilitate the need for a 112 Rejection regarding new matter as seen below.

Response to Arguments - 35 USC § 101

Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.
The Applicant contends that creating a book is a transformation effect and that the 101 Rejection should be withdrawn.
The Examiner respectfully disagree. As recited in the limitation, creating a book product could be sending the text to a print shop. Further creating a book based off of gathered data is a concept capable of being performed in the human mind (i.e. pen and paper).
The 101 Rejection is updated and maintained below.
Response to Arguments - 35 USC § 103

Applicant’s arguments with respect to the 35 USC 103 rejections have been fully considered, but they are not persuasive.
The Applicant contends that the amended claims overcome the currently cited art and are therefore allowable.
The Examiner finds the argument unpersuasive. The amended claims necessitate further search and consideration. The Vittorio reference is introduced to teach the amended claim limitation. 
The 103 Rejection is updated and maintained below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 19-21 recite: “wherein creating a new book product in compliance with the design comprises printing a physical book.” The Specification does discuss printing twice but does not appear to teach the invention printing a physical book [0036-37] “The User interface12 presents data to an editor or other interested party in a manner that permits a book price, quality and approach to be quickly determined and which book will have a strong market opportunity. As an example, an editor or other analyst can select and area for a book product opportunity (referred to as a "gap" above) that is both: above (by 10+ points) and/or to the left (by $2+) of any competitors with that position, and in an area that was not grayed out. If appropriate, the analyst can adjust inputs in step 1 to modify the areas that are available. For example, there may wherein creating a new book product in compliance with the design comprises printing a physical book.” The Specification appears to only support printing costs and quality, it does not appear to provide support for printing nor a physical copy.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	 Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
Regarding Claims 1, 6, and 11:
	Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claims 1 and 11 are is directed to an article of manufacture and claim 6 is directed to a method, all of which are statutory categories.

… quantitative and qualitative market… from a marketplace indicating consumer interest or demand in book-products;
 … quantitative and qualitative… characteristic data relating to characteristics of existing book-products in the marketplace; 
apply at least one formula that determines an opportunity space for at least one potential new book-products based on the market data and the characteristic data, 
wherein the formula determines, for each of the at least one potential new book product, a consumer need and a keyphrase that represents what a representative portion of the consumer market uses to search for book products related to the consumer need; 
and create a design for a book product based on the results. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Mental processes—concepts performed in the human mind” (observation, evaluation, judgment, opinion) and “Certain methods of organizing human activity” — commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). 
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. The claims utilize a system of at least processor, database, receiving data, storing data, and a computer readable storage medium. The additional elements are performing the steps would be no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, the additional elements would not integrate the abstract idea into a practical application because it does not impose any meaningful limits on 
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Receiving data is an element that is well-understood, routine, or conventional activity (See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). As discussed above with respect to integration of the abstract idea into a practical application, the remaining additional elements of a processor, a database, and a computer readable storage medium are just “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235).  The specification further supports the “apply it” analysis as seen below in at least:
[0020]		 A given client computing platform 104 may include one or more processors configured to execute computer program modules….By way of non-limiting example, the given client computing platform 104 may include one or more of a desktop computer, a laptop 
[0023]		Electronic storage 122 may include one or more of optically readable storage media (e.g., optical disks, etc.), magnetically readable storage media (e.g., magnetic tape, magnetic hard drive, floppy drive, etc.), electrical charge-based storage media (e.g., EEPROM, RAM, etc.), solid-state storage media (e.g., flash drive, etc.), and/or other electronically readable storage media. Electronic storage 122 may include one or more virtual storage resources (e.g., cloud storage, a virtual private network, and/or other virtual storage resources)….
[0024] 		Processor(s) 124 may be configured to provide information processing capabilities in server(s) 102. As such, processor(s) 124 may include one or more of a digital processor, an analog processor, a digital circuit designed to process information, an analog circuit designed to process information, a state machine, and/or other mechanisms for electronically processing information. …This may include one or more physical processors during execution of processor readable instructions, the processor readable instructions, circuitry, hardware, storage media, or any other components.
Regarding Claims 2, 7, and 12, the claims further narrow the abstract idea by specifying the result types obtained from a formula.
Regarding Claims 3, 8, and 13, the claims further narrow the abstract by specifying limitations regarding keyphrases and recommended positions. The claim also recites the processor and computer readable medium. These elements are rejected similarly as they were in claim 1 above.
Regarding Claims 4, 9, and 14, the claims further narrow the abstract by specifying limitations regarding the creation of a book product.
Claims 5, 10, and 15, the claims further narrow the abstract by specifying limitations regarding the output of the formula.
Regarding Claims 16, 17, and 18 the claims recite the additional elements of a display and a user interface. In steps 2A/2B, these elements are “apply it” on a computer. The claims further narrow the abstract idea by charting the keyphrases to identify gaps in the groups.
Regarding Claims 19-21 the claims recite the additional elements of printing a book. Printing a book could be interpreted as sending the text file to a print shop to be printed under the broadest reasonable interpretation.  In steps 2A/2B, these elements are “apply it” on a computer. 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible.
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 1-3, 5-8, and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hildick-Smith (US 20060149616 A1) in view of Pierre et al. (US 20150356127 A1), and Vittorio, (US 20180137125 A1).
Regarding Claims 1, 6, and 11, Hildick-Smith teaches: A system for creating a book product, the system comprising: one or more hardware processors configured by machine-readable instructions to: (See Hildick-Smith, [0015]; In yet another embodiment of the 
receive quantitative and qualitative market data from a marketplace indicating consumer interest or demand in book-products; (See Hildick-Smith, [0012]; The method may also include gathering sales data for a published book for which demand has been forecast according to the demand forecast model in the assigned one of the plurality of categories, and comparing the demand forecast of the published book against the demand forecast of the test book and further see [0018]; This information is then combined with other critical distribution, marketing, publicity, and retail merchandising plan data into book-category-specific forecasting models and further see [0021]; Regarding inputs, the actual net sales for a new book are typically the end result of the marketplace's direct response to the interaction of six major factors: (1) concept/content, (2) target audience, (3) book awareness, (4) book demand, (5) book availability, and (6) actual in-market book sales performance. Each of these input factors must be accurately quantified at the individual title level to forecast a book's sales and sales potential effectively). The Examiner interprets the six major factors as qualitative data.
 receive quantitative and qualitative characteristic data relating to characteristics of existing book-products in the marketplace; (See Hildick-Smith, [0012]; The method may also include gathering sales data for a published book for which demand has been forecast according to the demand forecast model in the assigned one of the plurality of categories, and comparing the demand forecast of the published book against the demand forecast of the test book and further see [0020]; As to suppliers, those preferred for demand measurement according to the invention include the author, agent, editor, designer, packager, publisher, distributor, club, retailer, or team responsible for preparing and providing the prospective book's concept material. qualitative data.
apply at least one formula that determines an opportunity space for at least one potential new book-products based on the market data and the characteristic data,  (see Hildick-Smith, [0018]; This information is then combined with other critical distribution, marketing, publicity, and retail merchandising plan data into book-category-specific forecasting models. These statistical models determine either demand relative to other books in the category, or absolute demand in the form of volumetric forecasts. The findings can be used to identify the best book development opportunities as part of an overall book publishing or retailing program. Decision making can be improved at any stage in the book-development process from the evaluation of initial ideas, concepts, proposals or categories, through individual book refinement and enhancement, and ultimately to production, retail selection, and merchandising). The Examiner notes that while Hildick-Smith applies the formula within a statistical model to determine opportunity space.
wherein the formula determines, for each of the at least one potential new book product, a consumer need and [a keyphrase] that represents what a representative portion of the consumer market uses to search for book products related to the consumer need; (See Hildick-Smith, [0005]; An improved method for forecasting new-book demand is needed if the industry see Hildick-Smith, [0018]; This information is then combined with other critical distribution, marketing, publicity, and retail merchandising plan data into book-category-specific forecasting models. These statistical models determine either demand relative to other books in the category, or absolute demand in the form of volumetric forecasts. The findings can be used to identify the best book development opportunities as part of an overall book publishing or retailing program.). The Examiner interprets the new-book demand as consumer need. 
and create a design for a book product based on the results. (See Hildick-Smith, [0006]; The objective of demand forecasting is to measure the prospective purchase level of a product at any time before it is released to market. The primary goal is either to aid in deciding the correct resource allocation or investment level that a new offering should receive, or to help identify the presentation, variation, or draft of a given product or product idea with the greatest demand opportunity, or both and further see Hildick-Smith, [0018]; Systems and methods according to the invention provide not only book-specific demand measurement on a pre-publication basis, but can do so quickly, efficiently, inexpensively, and in sufficient volume to be economically highly advantageous to book publishers and retailers. Such systems and methods consolidate all major demand-impact components of a book, anywhere from the initial idea to the finished book stage, into a single-page "concept". This concept is quantitatively evaluated, typically within a range of other new-book concepts, through a survey process that measures prospective-buyer purchase intent and other key demand influencers… These statistical models determine either demand relative to other books in the category, or absolute demand in the form of volumetric forecasts. The findings can be used to identify the best book development (See Pierre, [0027]; automatically using the set of linguistic structures to create a set of content items that are responsive to searches that include the one or more topic terms; automatically generating one or more web pages that include the set of content items; and publishing the one or more web pages in one or more online domains).
While Hildick-Smith teaches demand for many categories, Hildick-Smith does not specify a keyphrase. However, Pierre does teach this limitation: (See Pierre, [0029]; As used herein, “topic term” refers to one or more words, phrases, keywords, or any other structured or unstructured portions of text that can be used by a user to search for information on a given topic. As used herein, “automatic” and “automatically” means that the referenced functionality is performed by a computing device without receiving direct input from a user and not in response to user input and further see Pierre, [0032]; Future demand prediction module 1 is logic configured to monitor and retrieve information from a set of disparate data sources 603 that may include, without limitation: published search trends from search engines, internet service providers, and web tracking services; internal web traffic logs and search query logs; statistically significant emerging trends/frequencies of new keywords and concepts).
While Hildick-Smith teaches applying a formula (statistical model), Hildick-Smith does not further specify storing the results. However, Hildick-Smith in view of Pierre does teach this limitation: store the results of applying the at least one formula in a database; (See Pierre, [0040]; Demand analysis logic 614 then uses the output from expected revenue module 5 to build topic database 6, which stores various topic terms and information representing expected revenue values for each topic term. Based on the information stored in topic database 6, demand analysis logic 614 makes decisions about one or more of: which topics are undersupplied with content in which online domains and therefore can be profitably targeted).
and create a new book product in compliance with the design. (See Pierre, [0031]; Based on automatic and autonomous analysis of information retrieved from the disparate sources, demand analysis logic 614 is configured to generate one or more target topic terms for which web content is to be automatically created and published by content creation and publishing logic 616).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated keyphrase concepts to create book products as taught by Pierre because as taught by Pierre, [0029]; “to monitor disparate sources of information in order to find search topics with an optimal combination of high search volume, low competition of existing relevant web resources and content, and high advertising Cost-Per-Click (“CPC”) rates for target topic terms.” Finding high volume search terms with low competition helps locate opportunities within the marketplace.
While Hildick-Smith/Pierre teach the characteristic data including a book product and keywords, neither further explicitly teaches ranking a book product by keywords. However, Hildick-Smith/Pierre in view of the analogous art of Vittorio (i.e. content searching related to books) does teach: wherein the characteristic data includes at least one book product and the corresponding rank the at least one book product against a search for a specified keyphrase for each of the at least one book-product; (See Vittorio, [0005]; A method of facilitating content see Vittorio, [0064]; In some scenarios, when multiple books have a same number of sources referencing the book, then these books can be ranked according to title first (e.g., percentage of key word(s) found in the title), and then by text within each book (the percentage of key word(s) or the number of times a term or topic is found within the textbook or within pages of the textbook that have been referenced).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated ranking by keywords as taught by Vittorio in order to create a more versatile system that allows a user to filter and rank content by a plurality of options. (See Vittorio, [0077]; n some implementations, the ranking of a group of content results may be determined by the relative number of indicators on the individual content items. In some implementations, the ranking of contents may be determined by a calculation of rank points that may be assigned irrespective of the number of indicators displayed. The rank points assigned to an indicator may be user adjustable or adjustable according to a rule).
Further regarding Claim 11, Hildick-Smith teaches:  A non-transient computer-readable storage medium having instructions embodied thereon, the instructions being executable by one or more processors; (See Hildick-Smith, [0015]; In yet another embodiment of the invention, there is provided a machine-readable medium that stores sequences of processor instructions for forecasting demand).
Claims 2, 7, and 12, Hildick-Smith/Pierre/Vittorio teaches: wherein the result of the at least one formula further specify, for each potential new book product, a revenue estimate of periodic earnings for existing book products that correspond to the keyphrase. (See Hildick-Smith, [0006]; The objective of demand forecasting is to measure the prospective purchase level of a product at any time before it is released to market. The primary goal is either to aid in deciding the correct resource allocation or investment level that a new offering should receive, or to help identify the presentation, variation, or draft of a given product or product idea with the greatest demand opportunity, or both and further see Hildick-Smith, [0011]; The forecasted value is then used for each selected variable in the demand forecast model for the assigned category to forecast a demand for the test book. Another method according to the invention includes providing and surveying the target audience with all or part of the full text of the test book and further and further see Hildick-Smith, [0012]; The method may also include gathering sales data for a published book for which demand has been forecast according to the demand forecast model in the assigned one of the plurality of categories, and comparing the demand forecast of the published book against the demand forecast of the test book and further see Hildick-Smith, [0038]; In block 80, the typical sales demand horizon for a test-book-concept-only forecast is eight weeks; shorter or longer periods may also be forecast…. The demand may also be expressed in terms of units or dollar sales; whichever will most efficiently aid the book publishing or investment decision should be used). The Examiner notes that Pierre is relied upon for the keyphrase. The Examiner further notes the demand expressed in terms of dollar sales is interpreted as revenue.
Regarding Claims 3, 8, and 13 Hildick-Smith/Pierre/Vittorio further teaches: wherein the result of the at least one formula further specify, for each potential new book product, one or more recommended positions on the keyphrase, (See Hildick-Smith, [0003]; The work's sales estimate is typically based on the actual market sales performance of previously published books with a comparable topic or theme and further see Hildick-Smith, [0006]; The objective of demand forecasting is to measure the prospective purchase level of a product at any time before it is released to market. The primary goal is either to aid in deciding the correct resource allocation or investment level that a new offering should receive, or to help identify the presentation, variation, or draft of a given product or product idea with the greatest demand opportunity, or both and further see Hildick-Smith; [0021]; Regarding inputs, the actual net sales for a new book are typically the end result of the marketplace's direct response to the interaction of six major factors: (1) concept/content, (2) target audience, (3) book awareness, (4) book demand, (5) book availability, and (6) actual in-market book sales performance. Each of these input factors must be accurately quantified at the individual title level to forecast a book's sales and sales potential effectively. The demand forecast process collects quantitative information on all six critical factors and integrates them into category-specific models… and further see Hildick-Smith, [0032]; A concept test survey is designed (as shown in block 30) to capture end-consumer respondent data in four areas: (1) respondent categorization information on age, gender, education level, income, and any specific characteristics relevant to the book concept's usage (e.g., presence of children under five years old at home for a children's picture book); (2) respondent prior category purchase information; (3) concept purchase intent and related component evaluation; and (4) author equity information. Additional concept diagnostic information may also be collected to help further improve concept demand potential. Retail shopping behavior may also be collected to better target retail distribution and support). The Examiner further notes the system of Hildick-Smith teaches uses the topics, themes, six major position on a keyphrase. (See Applicant, [0018]; The position may be based on one or more of the following. The revenue potential of the position on the same or similar keyphrases may match book products is sufficient to justify the cost of production. In some implementations, the recommended positions may indicate one or more approaches to orienting the topic toward one or more various audiences likely to be interested in the topic). 
 wherein the recommended positions indicate one or more approaches to orienting the topic toward one or more various audiences likely to be interested in the topic, wherein the position are based on one or more of the following; (See Hildick-Smith, [0032]; A concept test survey is designed (as shown in block 30) to capture end-consumer respondent data in four areas: (1) respondent categorization information on age, gender, education level, income, and any specific characteristics relevant to the book concept's usage (e.g., presence of children under five years old at home for a children's picture book); (2) respondent prior category purchase information; (3) concept purchase intent and related component evaluation; and (4) author equity information. Additional concept diagnostic information may also be collected to help further improve concept demand potential. Retail shopping behavior may also be collected to better target retail distribution and support). The Examiner notes the position could be established by any of the cited factors, the prior 6 factors, or the themes cited in the previous limitation.
 the revenue potential of the position on the same or similar keyphrases matching book products is sufficient to justify the cost of production; (See Hildick-Smith, [0003]; The work's ee Hildick-Smith, [0006]; The objective of demand forecasting is to measure the prospective purchase level of a product at any time before it is released to market. The primary goal is either to aid in deciding the correct resource allocation or investment level that a new offering should receive, or to help identify the presentation, variation, or draft of a given product or product idea with the greatest demand opportunity, or both and further see Hildick-Smith, [0038]; Content-based forecasts (including book text) can effectively predict significantly longer sales horizons. Preferably, the demand is shown through a relative ranking of competing test and benchmark books in the same category in terms of potential audience size, or as a proportion of the audience expressing high commitment to purchase. The demand may also be expressed in terms of units or dollar sales; whichever will most efficiently aid the book publishing or investment decision should be used and further see Hildick-Smith, [0040]; The customer will be able to utilize the demand forecast to make publishing and investment decisions, as well as decisions concerning the choice to develop, write, acquire, license, edit, improve, design, sell, promote, market, advertise, publicize, print, distribute, stock, or merchandise at any point during the book publishing process). The Examiner notes the customer utilizes the demand forecast (revenue potential) to justify production costs such as printing, marketing, or improving.
Further regarding the prior limitation, Pierre further teaches revenue associated with a keyphrase as well: (See Pierre, [0041]; Within topic database 6, the topic terms are scored and 
the relative strength of competing products on the same or similar position of the same or similar keyphrases; and wherein the one or more hardware processors are further configured by machine-readable instructions to for at least one recommended position on the keyphrase, one or more windows of production value such that the recommended book product design is to be within the lower and upper limits of the window of value; (See Hildick-Smith, [0012]; The method may also include gathering sales data for a published book for which demand has been forecast according to the demand forecast model in the assigned one of the plurality of categories, and comparing the demand forecast of the published book against the demand forecast of the test book and further see Hildick-Smith, [0018]; This concept is quantitatively evaluated, typically within a range of other new-book concepts, through a survey process that measures prospective-buyer purchase intent and other key demand influencers. This information is then combined with other critical distribution, marketing, publicity, and retail merchandising plan data into book-category-specific forecasting models. These statistical models determine either demand relative to other books in the category, or absolute demand in the form of volumetric forecasts. The findings can be used to identify the best book development opportunities as part of an overall book publishing or retailing program). The Examiner again notes that Pierre is relied upon for keyphrases.
Regarding Claims 5, 10, and 15. Hildick-Smith/Pierre/Vittorio further teaches, wherein the result of the at least one formula further specify a revenue estimate for each position on the keyphrase, indicating what a revenue a book product provider may expect to achieve. (See Hildick-Smith, [0006]; The primary goal is either to aid in deciding the correct resource allocation or investment level that a new offering should receive, or to help identify the presentation, variation, or draft of a given product or product idea with the greatest demand opportunity, or both and further see Hildick-Smith, [0011]; A demand forecast model is developed for each of the plurality of categories by selecting a plurality of variables. For each category, each of the selected variables is assigned a value based upon previously derived weightings that quantify the influence of each of the selected variables in predicting demand for books in the category and further see Hildick-Smith, [0030]; The critical independent variables for each test-book concept may include the prospective consumer's purchase intent, author perception, recommendation level, distribution, merchandising support, promotional and publicity support, and other key audience, awareness, demand, and availability factors unique to the potential presentation and delivery of the concept book to market). The Examiner notes the demand model of Hildick-Smith can provide a model for any of the variable or positions to provide a projected revenue for any or all of the variables such as the key audience position.
Claim(s) 4, 9, 14, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hildick-Smith (US 20060149616 A1) in view of Pierre et al. (US 20150356127 A1), Vittorio, (US 20180137125 A1), and Asao et al. (US 20130262323 A1).
Regarding Claims 4, 9, and 14, Hildick-Smith/Pierre/Vittorio further teaches the cost associated with publishing a book as well as with an author: (See Hildick-Smith, [0003]; The work's sales estimate is typically based on the actual market sales performance of previously published books with a comparable topic or theme. Its income potential is then calculated and balanced against the costs of acquiring, licensing, marketing, producing, and distributing the proposed book. This comparable title pro forma P&L (estimated Profit and Loss Statement) see Hildick-Smith, [0022]; The book concept typically includes the title, author's name, author information, descriptive copy, suggested retail price, cover graphics, and statements of advanced praise or review and further see Hildick-Smith, [0024]; In many book categories, the prospective audience's prior knowledge of and commitment to a given author is also a critical awareness factor that is also measured and further see Hildick-Smith, [0025]; Additional demand initiators include the author's prior reputation and personal recommendations, which are also measured through survey response).
Further regarding Claims 4, 9, and 14. Hildick-Smith/Pierre/Vittorio further teaches does not further specify the breakdown of cost and individual costs. However, Hildick-Smith in view of Pierre, Vittorio and Asao does teach: wherein the result of the at least one formula further specify a break-down of determining the value, including a weighting in page- length, amount of color photos, credentials of author, and quality of paper and binding used to create the book product. (See Asao, [0071]; From this page the compiler may set various printing options, e.g., color, paper, binding type, etc., by clicking on the "Color", "Paper", "Binding Type" buttons respectively. Pricing information for the different options is displayed. Some of the printing options may be required and therefore may not be changed by the readers when the readers later order the booklet. Therefore the compiler may elect not show some of the options to the readers by leaving the small box in front of "Show Option" unchecked. On FIG. 19 there is shown the color options that may be set by the compiler. The small window on the left portion of the page displays the color options and their respective pricing information and further see Asao, [0060]; The price of an article may be based on a number of factors, e.g. the number of pages, membership or affiliation of the compiler and/or the readers, etc.).
Claims 20, 21, and 22. Hildick-Smith/Pierre/Vittorio teaches designing and publishing a book product. However, they do not further explicitly teach printing. Hildick-Smith/Pierre/Vittorio in view of Asao does teach: wherein create a new book product in compliance with the design comprises printing a physical book. (See Asao, [0019]; Referring to FIG. 1, there is schematically illustrated an exemplary online environment in which embodiments of the present invention may be implemented. The exemplary online environment includes a server 2, a client computer 4, one or more copyright management center servers 6, and a print shop server 8, connected via one or more computer network 10 such as the Internet or other communication links. A client (such as a teacher or a trainer, or a student or a member of an organization) uses the client computer 4 to interact with the server 2. The server 2 executes a computer program stored in a memory to perform processes according to the embodiments of the present invention. The copyright management center servers 6 stores digital contents and associated copyright data or license information that may be obtained for use by the clients. The print shop may be a professional print shop equipped with printers and various other image reproduction machines for producing printed products such as books, booklets, etc. The print shop server 8 manages the print jobs submitted to the print shop by the clients or customers and further see Asao, [0020]; The server 2 may interact with the copyright management center server 6 for searching and obtaining contents of the works to be compiled. The server 2 may also interact with the print shop server 8 for printing and delivering the compiled works in hard copy or electronic forms.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated pricing method and printing as taught by Asao, because as taught by Asao, [0022]; “A booklet summary is displayed on the right portion .
Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hildick-Smith (US 20060149616 A1) in view of Pierre et al. (US 20150356127 A1), Vittorio, (US 20180137125 A1), and Miller et al. (US 20030216955 A1).
Regarding Claims 16, 17,  and 18, Hildick-Smith/Pierre/Vittorio further teaches, wherein the one or more hardware processors are further configured by machine-readable instructions to [display] the opportunity space is [displayed on a user interface as a chart] of book products corresponding to a keyphrase as groups by approach to a category related to the keyphrase, [wherein the x axis] is cost [and the y axis relates] to production value and wherein the design for the book product is created [by detecting gaps between the groups]. (See Hildick-Smith, [0006]; The primary goal is either to aid in deciding the correct resource allocation or investment level that a new offering should receive, or to help identify the presentation, variation, or draft of a given product or product idea with the greatest demand opportunity, or both and further see Hildick-Smith, [0018]; This information is then combined with other critical distribution, marketing, publicity, and retail merchandising plan data into book-category-specific forecasting models. These statistical models determine either demand relative to other books in the category, or absolute demand in the form of volumetric forecasts. The findings can be used to identify the best book development opportunities as part of an overall book publishing or retailing program). The Examiner notes that while Hildick-Smith applies the formula within a statistical model to determine opportunity space.
displaying a user interface chart nor detecting gaps between groups. However, Hildick-Smith in view of Pierre and Miller does teach the additional limitations: (See Miller, [0047-48]; FIG. 4 shows a second attribute map 32 that represents the performance of competing products, or consumer expectations, for the same consumer 14 favored attributes (FIG. 4). Performance levels are preferably marked for competing products as they are for the client 12 product, to portray vertical alignment for all relevant or chosen products in a category…The rankings represented by the attribute map 32 represent conclusions that are used to improve and enhance new product and packaging development…  Further, the attribute maps 32 illustrate the gaps in performance of attributes between the client 12 product and competing products, or consumer 14 expectations. Moreover, the attribute maps 32 identify the gaps that warrant closing (high importance attributes) and those that may not (low importance attributes) to drive formal product design criteria 40 for innovation and design). The Examiner notes that while Hildick-Smith is relied upon to teach production value, the Miller reference graphs the consumer expectation which also correlates to the production value. Miller looks to identify gaps in consumer expectation/production value to identify opportunities. It would have been obvious to interchange the axis for the information, as an obvious matter of design choice since the interchange would not have modified the function of the display or graph.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated gap analysis as taught by Miller, because as taught by Miller, [0048]; “the attribute maps 32 identify the gaps that warrant closing (high importance attributes) and those that may not (low importance attributes) to drive formal product .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        





/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624